338 S.W.3d 276 (2011)
Lesa Gail BRIDGES, Movant,
v.
KENTUCKY BAR ASSOCIATION, Respondent.
No. 2011-SC-000214-KB.
Supreme Court of Kentucky.
May 19, 2011.
As Corrected June 2, 2011.

OPINION AND ORDER
Pursuant to SCR 3.480(2), Movant, Lesa Gail Bridges, KBA Number 35335 (suspended), moves this Court to impose a two-year suspension upon her to resolve the charges contained in KBA File 13168. Movant was admitted to the practice of law in Kentucky in 1983. The KBA has no objection to Movant's motion. For the reasons set forth herein, we grant her motion.
*277 From 1983 to 1986, Movant lived in Kentucky. In 1986, Movant moved to Little Rock, Arkansas, and became a member of the Arkansas Bar in 1987. That same year, her Kentucky law license was administratively suspended for non-payment of KBA dues. In 1989, Movant accepted a job as a United States Assistant Attorney in the U.S. Attorney's Office in Arkansas. However, prior to accepting that job, she was suspended from the Arkansas bar for failure to pay that state's bar dues. Movant failed to inform the United States Attorney of her suspensions in Kentucky or Arkansas. In fact she provided her employer with several certifications that she was an active member of both bars.
In 2001, the United States Department of Justice began an investigation into Movant's bar license status. In November 2001, Movant resigned from her position with the United States Attorney. In 2002, the Department of Justice finished its investigation which led to Movant surrendering her Arkansas law license. Movant subsequently moved back to Kentucky in 2004.
As a result of the Department of Justice investigation, our Inquiry Commission issued a Complaint alleging violations of: SCR 3.130-8.4(c)[1] (it is professional misconduct for a lawyer to engage in conduct involving dishonesty, fraud, deceit or misrepresentation); SCR 3.130-3.3(a)(1) (a lawyer shall not knowingly make a false statement of material fact or law to a tribunal); and SCR 3.130-5.5(a) (a lawyer shall not practice law in a jurisdiction in violation of a regulation of the legal profession in that jurisdiction).
Movant now admits that she is guilty of these charges and moves for a two year suspension from the practice of law. The KBA does not object to Movant's recommended sanction. We now grant her motion.
Thus it is ORDERED that:
1) Movant, Lesa Gail Bridges, KBA Number 35355, is adjudged guilty of violating SCR 3.130-8.4(c), SCR 3.130-3.3(a) and SCR 3.130-5.5(a) as charged in KBA File 13168;
2) Movant is suspended from the practice of law in Kentucky for two years effective from the date of this order;
3) Under SCR 3.390, Movant must, within ten (10) days from entry of this Opinion and Order, (a) to the extent possible, cancel and cease any advertising activities in which she is engaged; and (b) notify all clients, in writing, of her inability to represent them; notify all courts in which she has matter pending of her suspension from the practice of law; and furnish copies of said letters of notice to the Director of the Kentucky Bar Association;
4) In accordance with SCR 3.450, Movant is directed to pay all costs associated with these disciplinary proceedings against her, said sum being $52.50 for which execution may issue from this Court upon finality of this Opinion and Order.
All sitting. All concur.
ENTERED: May 19, 2011.
/s/ John D. Minton, Jr.
    Chief Justice
NOTES
[1]  Movant was originally charged under SCR 3.130-8.3(c). However, this rule was renumbered to SCR 3.130-8.4(c) by amendment in July 2009.